52 Ill. App.2d 403 (1964)
202 N.E.2d 77
People of the State of Illinois, Plaintiff-Appellee,
v.
Charles DiLella, Defendant-Appellant.
Gen. No. 49,593.
Illinois Appellate Court  First District, Second Division.
October 27, 1964.
Julius Lucius Echeles, of Chicago, for appellant.
Daniel P. Ward, State's Attorney, of Chicago (Elmer C. Kissane and Paul A. O'Malley, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BRYANT.
Judgment affirmed.
Not to be published in full.